Citation Nr: 1400640	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-19 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for pes planus, currently evaluated as 10 percent disabling.
 
2.  Entitlement to an increased evaluation for a lumbosacral strain, currently evaluated as 10 percent disabling.
 
3.  Entitlement to service connection for lower extremity numbness to include as secondary to a service-connected disorder. 
 
4.  Entitlement to service connection for gum disease.  
 
5.  Entitlement to service connection for a skin disorder.
 
6.  Entitlement to service connection for a nasal disorder.
 
7.  Entitlement to service connection for hallux valgus.  
 
8.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for diabetes mellitus.
 
9.  Entitlement to service connection for posttraumatic stress disorder.  
 
10.  Entitlement to service connection for dizzy spells.  
 
11.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for left hand Dupuytren contracture.  
 
12.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for right hand Dupuytren contracture.  
 
13.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hearing loss.  
 
14.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for an eye disorder.  
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
Matthew Schlickenmaier, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from December 1968 to August 1970.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Newark, New Jersey Regional Office (RO) of the Department of Veterans Affairs (VA).
 
Although the RO previously separated the Veteran's claim for diabetes into one claim for Type 1 diabetes and one claim for Type 2 diabetes, here the Board construes the appellant's claim broadly as a single claim for diabetes.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 
 
In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals an October 2013 appellate brief.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.
 
The issues of entitlement to service connection for heart disease and erectile dysfunction have been raised by the record in a March 2011 representative statement.  However, they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board therefore does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  
 
The issues of entitlement to service connection for diabetes mellitus and lower extremity numbness, and entitlement to an increased evaluation for a lumbosacral strain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  In March 2011, VA received notification from the appellant and his representative that he wished to appeal only the claims of entitlement to an increased evaluation for lumbosacral strain, entitlement to service connection for lower extremity numbness, claimed as sciatica, and entitlement to service connection for diabetes mellitus.  
 
2.  Evidence added to the record since the May 2005 final decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for diabetes mellitus.  

 
CONCLUSIONS OF LAW
 
1.  The criteria for withdrawal of the appeals regarding entitlement to an increased rating for pes planus, and entitlement to service connection for gum disease, a skin disorder, a nasal disorder, hallux valgus, posttraumatic stress disorder, dizzy spells, left and right hand Dupuytren contracture, hearing loss and an eye disorder have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).
 
2.  New and material evidence has been presented to reopen a claim of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
As the Board's decision to reopen the Veteran's claim of entitlement to service connection for diabetes mellitus is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of this issue is deferred pending additional development consistent with the VCAA.
 
After reviewing all of the evidence of record available at the time of a May 2005 rating decision which denied entitlement to service connection for diabetes mellitus, in light of the evidence submitted since that decision, the Board finds that new evidence raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for diabetes mellitus. Accordingly, the claim is reopened.  38 C.F.R. § 3.156(a).
 
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant.  Id. 

In March 2011, the appellant submitted a signed statement requesting to appeal only his "diabetes, sciatica and back" claims.   An accompanying letter from his representative reaffirmed that he only wanted to appeal those claims.  Therefore, the Board considers withdrawn all other issues listed in the March 2010 statement of the case except for service connection for diabetes mellitus and lower extremity numbness; and entitlement to an increased evaluation for a lumbosacral strain.  Thus, there are no remaining allegations of errors of fact or law for appellate consideration regarding the issues of entitlement to an increased rating for pes planus; and entitlement to service connection for gum disease, a skin disorder, a nasal disorder, hallux valgus, posttraumatic stress disorder, dizzy spells, left and right hand Dupuytren contracture, hearing loss and an eye disorder.  Accordingly, the Board does not have jurisdiction to review those appeals and they are dismissed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.
 
 
ORDER
 
The appeals regarding entitlement to an increased rating for pes planus; and entitlement to service connection for gum disease, a skin disorder, a nasal disorder, hallux valgus, posttraumatic stress disorder, dizzy spells, left and right hand Dupuytren contracture, hearing loss and an eye disorder are dismissed.
 
New and material evidence having been received, the claim of entitlement to service connection for diabetes mellitus is reopened.
 
 

REMAND
 
Although the Veteran has a diagnosis of diabetes mellitus, it is unclear whether he has Type 1 or Type 2 diabetes as the record shows diagnoses of both.  In February 2010,  a VA examiner stated that the Veteran's antibody profile was more consistent with a diagnosis of Type 1 diabetes.  That examiner, however, indicated that a review of the appellant's C-peptide was in order to determine which Type was present, but the examination report does not show that this review actually took place.  Further, while a March 2010 VA neurological examination stated that the Veteran had Type 2 diabetes, the examiner there did not address why he believed the Veteran had Type 2 diabetes.  Therefore, an opinion from an endocrinologist is required to determine which type of diabetes the Veteran has is in order.  

Regarding lower extremity numbness, an examination is warranted as to etiology. The Veteran currently has a lower back disorder, pes planus, and either Type 1 or Type 2 diabetes mellitus, any of which arguably could contribute to lower extremity numbness.  Therefore, an examination is needed to determine whether it is directly related to service or is caused or aggravated by one of any service-connected disorder.
 
Regarding the lumbosacral strain, in an October 2013 informal hearing presentation, the representative stated that the Veteran's back had worsened since his last examination.  If the veteran alleges worsening since the last examination, the claim must be remanded for a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992).  
 
Clarification is needed, however, as to when the Veteran's most recent back examination occurred.  A March 2010 statement of the case referenced a lumbar spine examination dated May 6, 2009.  However, there is no examination of record from that date; the most recent examination in the claims file is dated May 16, 2008.  If there is indeed an examination dated May 6, 2009, that record should be obtained.  
 
Moreover, additional documents appear to be missing from the record.  Both a March 2010 VA neurological examination and a November 2009 VA medical record referenced a June 2008 electromyogram showing peripheral neuropathy.  Additionally, a January 2005 VA diabetes examination noted that the Veteran had been seeing "Dr. N", an endocrinologist.  These documents are not of record and need to be obtained.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  Clarify whether the Veteran received a lumbosacral spine examination on May 6, 2009  as noted in the March 2010 statement of the case.  If he did not, note this.  If he did, associate a copy of that examination with the claims file.  Next, request that the Veteran provide the names and addresses of other health care providers, if any, who have provided treatment for a lumbosacral strain, any type of diabetes mellitus and lower extremity numbness.  After acquiring this information, and obtaining any necessary authorization, obtain and associate those records, the treatment records from Dr. N, and the June 2008 electromyogram, with the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  After any additional records are associated with the claims file, refer the Veteran's claims folder to an endocrinologist for an opinion.  The examiner must review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA. The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  
 
The examiner must determine what Type or Types of diabetes currently disable the appellant.  The basis for any opinion offered must be fully explained.  If Type 1 diabetes is diagnosed the endocrinologist must opine whether it is at least as likely as not that the disorder is related to the appellant's active duty service.  The opinion must be fully supported and include an analysis of whether the Veteran's C-peptide results correspond to Type 1 or Type 2 diabetes.  
 
3.  After the development requested has been completed, the AMC/RO should review any report to ensure that it is in complete compliance with the directives of this remand. The AMC/RO must ensure that the examiner documented his or her consideration of Virtual VA. If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once. 

4.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, and prior to obtaining a neurological examination, the claim for entitlement of service connection for diabetes must be readjudicated.  
 
5.  After adjudicating the claim of entitlement to service connection for diabetes, refer the Veteran's claims folder to a suitably qualified examiner for a neurological examination.  Ensure that the physician examiner has a copy of the endocrinologist's opinion regarding whether the Veteran has Type 1 or Type 2 diabetes.  The physician examiner must review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  The physician examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA. The physician examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  
 
The physician examiner must opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's lower extremity numbness is causally related to his military service.  
 
If the physician examiner determines that the lower extremity numbness is not causally related to the Veteran's military service, then the examiner must provide an opinion addressing whether it is at least as likely as not (a 50 percent or greater probability) that the appellant's lower extremity numbness is causally related to, or permanently aggravated by either and/or his lower back disorder, pes planus, and if service connected, diabetes.  

6.  Thereafter, the Veteran must be afforded a VA orthopedic examination to assess the current severity of his lumbosacral strain. The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA. The examiner must specify in the report that the claims file and Virtual VA records have been reviewed. 

In accordance with the latest worksheet for rating back disorders, the examiner must provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his lumbosacral strain.  The impact of the lumbosacral strain on the appellant's ability to work must be addressed.  A complete rationale for any opinion expressed must be provided.

7.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
8.  After the development requested has been completed, the AMC/RO should review any report to ensure that it is in complete compliance with the directives of this remand. The AMC/RO must ensure that the examiner documented his or her consideration of Virtual VA.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once. 

9.  Then, after conducting any indicated additional development, the AMC/RO must readjudicate the issues.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
   
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


